Citation Nr: 1131705	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  10-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from September 1966 to August 1968, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  On his December 2009 substantive appeal, the Veteran requested a Board hearing at the RO.  However, in February 2010, the Veteran submitted a statement cancelling the hearing request and requested a hearing before a Decision Review Officer instead.  A DRO hearing was scheduled for February 2011; the Veteran failed to report for such hearing.  The RO made several attempts to contact the Veteran regarding his hearing request; however, letters sent to his mailing address were returned undeliverable with no forwarding address.  The Veteran's current address is unknown.  The Board notes that while VA has a duty to assist a veteran in the development of his claim, this duty is not limitless.  It is the veteran's duty to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2010).


FINDING OF FACT

The Veteran's hypertension was not manifested in service or for many years thereafter, and is not shown to be related to service, to include any herbicide exposure therein.



CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.318 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in June 2008, prior to the initial adjudication of the claim in March 2009, advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  The Veteran was also provided appropriate notice with respect to the disability-rating and effective-date elements of the claim. 

The Veteran's available service treatment records (STRs) are associated with his claims file.  The Veteran's pertinent post-service treatment records are associated with his claims file.  The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to the Veteran's claim.  In this regard the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is no competent evidence of hypertension in service or until many years thereafter.  In addition, there is no competent (medical) evidence suggesting that the hypertension might be related to the Veteran's active service.  Therefore, VA has no duty to provide an examination or obtain a medical opinion in response to this claim.

Accordingly, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran.  The Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.  The Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service personnel records reflect that he served in the Republic of Vietnam with IUWG-1 (inshore underwater warfare group), Unit-4, of the Navy.  His medals include the Vietnam Service Medal and the Vietnam Campaign Medal.  His STRs, including an August 1968 separation examination report, are silent for complaints or findings related to hypertension.  The August 1968 separation examination report notes that blood pressure was 112/70.

Following service, a June 2005 private treatment record notes that the Veteran had blood pressure readings of 190/124 and 170/112 (right arm) and 180/118 (left arm); he was noted to have uncontrolled, malignant hypertension.  Toprol and Benazepril were prescribed.  An October 2007 private treatment report notes the Veteran's history of high blood pressure.

In May 2008 the Veteran submitted a claim for service connection for (in pertinent part) hypertension.

In the Veteran's April 2009 notice of disagreement (NOD), he stated that while serving in the Riverine Operations during the Tet Offensive in 1967-68, he was exposed to Agent Orange.  He claimed that his high blood pressure is a result of this exposure.  

The record does not contain any evidence that the Veteran's hypertension was manifested in service or during the Veteran's first post-service year.  In fact, there is no post-service medical evidence of hypertension until 2005, more than 36 years after the Veteran's discharge.  Consequently, service connection for hypertension on the basis that it became manifest in service or during the first post-service year is not warranted.

The Veteran's theory of entitlement to service connection for his hypertension is premised on an allegation that it resulted from his exposure to Agent Orange in Vietnam.  While the Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange, hypertension is not enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.

The Veteran may still establish service connection for hypertension by affirmative, competent and probative evidence showing that such disease is at least as likely as not related to service (including to Agent Orange exposure therein).  See Combee, supra.  The first competent (medical) evidence diagnosis of hypertension was more than 36 years after the Veteran's discharge from active duty.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As previously noted, the Board finds that no additional development, to include a medical examination and/or opinion, is warranted based on the facts of this case.  This is because any such medical opinion would not establish the existence of disease or injury in service to which a current disability could be related, nor produce evidence supporting a nexus between current disability and service (e.g., continuity of complaints).  Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (2003).  There is no competent medical evidence in the record that even suggests that hypertension might be related to the Veteran's exposure to Agent Orange in Vietnam.

(In response to a January 2009 letter from the RO requesting information pertaining to any diseases alleged to have been incurred as a result of herbicide, asbestos, and mustard gas exposure, the Veteran indicated that he indicated that he was exposed to mustard gas in Vietnam.  See January 2009 statements from the Veteran.  He did not describe his personal exposure to mustard gas or indicate the disability it caused, and he has not since specifically contended that his claimed disability is secondary to the alleged mustard gas exposure.  There is no competent, credible evidence that supports or suggests any exposure to mustard gas in service nor does any competent evidence indicate that hypertension is related to claimed mustard gas exposure.  At any rate, the Board notes that hypertension is not among the conditions associated with full body exposure to sulfur mustard (mustard gas).  Therefore, it may not be service-connected on a presumptive basis for any alleged exposure to mustard gas in service.  See 38 C.F.R. § 3.316(a)(2).)

The Board has also considered the Veteran's own statements to the effect that his hypertension was incurred during his military service.  In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Here, as a layman, the Veteran is not competent to provide a probative opinion regarding the etiology of the claimed hypertension.  The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.
ORDER

Service connection for hypertension is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


